DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 10, 11-20 objected to because of the following informalities: 
Claims 10, 20, recite the limitation “…the first backlight device is switched according to the first backlight set, a second backlight device is switched according to a second backlight set…” however it is not clear what “according to the first backlight set” and “according to a second backlight set” entails. 
Please clarify. 
Furthermore, the limitation as recited implies that switching of the first backlight device and of a second backlight device has been performed or recited prior to this limitation the claim. However, there is no prior recitation of a switch or switching of backlight device of first backlight device set or of second backlight device set prior to this limitation in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 11, recites the limitation “the processor partitions at least one part of backlight devices of the backlight array for generating a plurality of backlight device sets” however, there is no prior recitation of the backlight array comprising or including a plurality of backlight devices as implied by this limitation.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 ,11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. (US 2021/0035507).
As to Claim 11, Koo et al. discloses A scanning type backlight display system comprising: 
a display panel configured to display an image (fig.1-display panel 110; para.0080); 
a backlight array configured to generate a backlight signal to the display panel (fig.1-backlight unit 160; para.0080, 0084); 
a backlight controller coupled to the backlight array and configured to control the backlight array (fig.1-backlight driver 170; para.0085); and 
a processor coupled to the display panel and the backlight controller and configured to receive an image signal and control the display panel and the backlight controller (fig.1-controller 150; para.0083); 
wherein after the processor receives the image signal, the processor partitions at least one part of backlight devices of the backlight array for generating a plurality of backlight device sets (para.0084-0085; fig.2,4- backlight unit 160 include a plurality of light source rows LSR1-LSR3, where each of the light source rows may include a plurality of light source blocks), 
the processor controls the backlight controller for selecting a backlight device from each backlight device set (para.0085- backlight driver 170 may drive the backlight unit 160 based on the backlight control signal BCTRL received from the controller 150; fig.4- para.0092-0093- backlight driver 
after the backlight device is selected from the each backlight device set, the processor controls the backlight controller for sequentially enabling a plurality of selected backlight devices, and time intervals of enabling a plurality of backlight devices of the each backlight device set are non-overlapped (fig.4- the intervals of enabling the light source rows LSR1-LSR3 are not overlapped and the interval of enabling light source block B11 of LSR1; light source block B21 of LSR2 and light source block B32 of LSR3 are not overlapped).  

As to Claim 12, Koo et al. discloses wherein the plurality of backlight device sets comprise a first backlight device set and a second backlight device set, and the processor controls the backlight controller for sequentially enabling a first selected backlight device of the first backlight device set and a second selected backlight device of the second backlight device set (figs.1-2,4- para.0085- backlight driver 170 may drive the backlight unit 160 based on the backlight control signal BCTRL received from the controller 150; para.0092-0093- light source rows LSR1-LSR3 each include a plurality of light source blocks). 

As to Claim 13, Koo et al. discloses wherein the first selected backlight device of the first backlight device set is enabled during a first time interval, the second selected backlight device of the second backlight device set is enabled during a second time interval, and the first time interval and the second time interval are partially overlapped (fig.4- ON time interval of light source block B13 of LSR1 and of light source B21 of LSR2 partially overlap; ON time interval of light source block B1M of LSR1 and of light source block B21, B22 partially overlap). 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2021/0035507) in view of Onishi (US 2011/0134158).
As to Claim 14, Koo et al. does not expressly disclose wherein when the first selected backlight device of the first backlight device set is enabled, remaining backlight devices of the first backlight device set are disabled, and when the second selected backlight device of the second backlight device set is enabled, remaining backlight devices of the second backlight device set are disabled. 
 Onishi discloses a backlight unit comprising a plurality of light emitting areas, each including LEDs, where each LED may be controlled individually by a corresponding LED drive IC (figs.3-4-para.0035).


	As to Claim 4 is a method claim drawn to the apparatus of Claim 14 and is rejected for the same reasons as set forth above.

Claims 5, 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2021/0035507) in view of Yoon et al. (US 2014/0063380).
As to Claim 15, Koo et al. discloses sets a time difference of enabling two adjacent backlight devices before the plurality of selected backlight devices are sequentially enabled (fig.4; para.0083, 0092-0093; light source LSR1-LSR3 are enabled according to time period T1 and the light source blocks of each light source are enabled as per second time T2, after the first time T1 from the time point at which the first light source LSR1 is selected).
Koo et al. does not expressly disclose wherein the processor generates a vertical synchronization signal, sets a time interval of enabling each backlight device according to a period of the vertical synchronization signal.
	Yoon et al. discloses wherein the processor generates a vertical synchronization signal, sets a time interval of enabling each backlight device according to a period of the vertical synchronization signal (figs.6-8; para.0078- backlight signal control signals BLC1-BLC4 are generated in response to the vertical synchronization start signal STV).


As to Claim 20, Koo et al. does not expressly disclose, but Yoon et al. discloses: wherein a first backlight device selected from a first backlight set is enabled within a pixel active interval of a vertical synchronization signal (fig.6- backlight control signal BLC1, BLC2,BLC3 enabled within vertical synchronization signal STV; fig.7-8), a timing difference is present between a starting time of enabling the first backlight device and a starting time of a period of the vertical synchronization signal (fig.6- there is a time difference between starting time of BLC1, BLC2, BLC3 and start time of STV signal; figs.7-8), the backlight devices are sequentially allocated in a vertical pixel scanning direction of a displayed image (fig.1- light sources 174; para.0059, 0088; figs.6-8), the first backlight device is switched according to the first backlight set (fig.6-BLC1- first backlight control signal corresponding to light source 174a; figs.7-8), a second backlight device is switched according to a second backlight set (fig.6-BLC2- first backlight control signal corresponding to light source 174b; figs.7-8), the second backlight device is enabled after the first backlight device is enabled (fig.6-8-BLC2 enabled after BLC1), and another backlight device is selected from the first backlight set and is enabled after the period of the vertical synchronization signal elapses (fig.6-BLC4 enabled after STV elapses; figs.7-8-BLC3,BLC4 enabled after STV elapses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo et al., with the teachings of Yoon et al., the motivation being to provide a display apparatus in which crosstalk is effectively prevented.

As to Claims 5, 10 are method claims drawn to the apparatus of Claims 15, 20 and are rejected for the same reasons as set forth above.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2021/0035507) in view of Lin (US 2020/0135149).
As to Claim 17, Koo et al. does not expressly disclose, but Lin discloses: wherein the processor controls the backlight controller for sequentially enabling the plurality of selected backlight devices in a vertical pixel scanning direction of the display panel, the processor generates a vertical synchronization signal (fig.2-3-vertical synchronization period Vtotal), a period of the vertical synchronization signal comprises a pixel active interval (fig.2-3-vertical pixel active synchronization interval ACT) and a blank interval (fig.2-blank interval BLK), a plurality of pixels of the display panel are sequentially refreshed during the pixel active interval (para.0015-pixels are scanned), and a part of backlight devices of the backlight array of the display panel are disabled during the pixel active interval for reducing a motion blur effect (fig.2-3- backlight is off during the vertical active synchronization interval; para.0015,0019).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo et al. with the teachings of Lin, the motivation being to prevent double image effect and provide an improved visual experience.

As to Claim 7 is a method claim drawn to the apparatus of Claim 17 and is rejected for the same reasons as set forth above.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2021/0035507) in view of Kim (US 2010/0073275).
As to Claim 18, Koo et al. does not expressly disclose, but Kim discloses: wherein the backlight controller comprises: a multiplexer coupled to the backlight array (fig.1-2-multiplexer IC 210; backlight array 230); and a plurality of backlight driving circuits coupled to the multiplexer (fig.2-backlight driver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo et al. with the teachings of Kim, the motivation being to provide a backlight device that realizes high brightness using light emitting diodes. 

As to Claim 8 is a method claim drawn to the apparatus of Claim 18 and is rejected for the same reasons as set forth above.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2021/0035507) in view of Song et al. (US 2018/0183947).
As to Claim 19, Koo et al. discloses wherein the plurality of backlight devices of the each backlight device set are uniformly distributed within a range of the display panel (fig.2-backligght 160), but does not expressly disclose the plurality of backlight devices of the each backlight device set are strip backlight devices vertically allocated on the display panel.
Song et al. discloses the plurality of backlight devices of the each backlight device set are strip backlight devices vertically allocated on the display panel (fig.9; para.0054; backlights BL1-BLn arranged vertically in the display panel, where the backlights may be a plurality of LED arrays connected in parallel or in series).


As to Claim 9 is a method claim drawn to the apparatus of Claim 19 and is rejected for the same reasons as set forth above.


Allowable Subject Matter
Claims 6, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 & 16 is allowable over the prior art since the cited prior art taken alone or in combination do not teach or suggest “the time difference of enabling the two adjacent backlight devices is equal to P/M, the time interval of enabling the each backlight device is equal to P/Q, the each backlight device set comprises Q backlight devices, Q is a positive integer greater than two, P is the period of the vertical synchronization signal, M is a count of the backlight devices vertically allocated on the backlight array of the display panel, P is a positive integer greater than 0, and M is a positive integer greater than two” in combination with the other limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627